Name: Regulation (EEC) No 1135/70 of the Commission of 17 June 1970 on the notification of the planting and replanting of vines for the purposes of controlling the development of planting
 Type: Regulation
 Subject Matter: information technology and data processing;  economic geography;  cultivation of agricultural land;  production;  management;  farming systems
 Date Published: nan

 Avis juridique important|31970R1135Regulation (EEC) No 1135/70 of the Commission of 17 June 1970 on the notification of the planting and replanting of vines for the purposes of controlling the development of planting Official Journal L 134 , 19/06/1970 P. 0002 - 0003 Danish special edition: Series I Chapter 1970(II) P. 0326 English special edition: Series I Chapter 1970(II) P. 0379 Greek special edition: Chapter 03 Volume 5 P. 0113 Spanish special edition: Chapter 03 Volume 3 P. 0231 Portuguese special edition Chapter 03 Volume 3 P. 0231 REGULATION (EEC) No 1135/70 OF THE COMMISSION of 17 June 1970 on the notification of the planting and replanting of vines for the purposes of controlling the development of planting THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 816/70 (1) of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, and in particular Article 17 (7) and Article 35 thereof; Whereas Article 17 (1) of Regulation (EEC) No 816/70 provides that any natural or legal person intending to plant or replant vines during the following wine-growing year must notify the competent authorities of the Member State concerned of such intention before 1 September of each year ; whereas the authorities must, under paragraph 2 of that Article, acknowledge receipt of such notification by issuing a licence prior to planting or replanting; Whereas, on the basis of the notifications, Member States must send to the Commission annually before 1 November a national forecast showing the areas which will be planted or replanted with vines during the next wine-growing year and the production potential of those areas; Whereas the use at Community level of the information obtained as a result of Article 17 (4) and (5) of Regulation (EEC) no 816/70 requires that the presentation of both the individual notifications and the communications to the Commission be standardised ; whereas it is necessary to refer to certain technical terms defined in Commission Regulation No 143 (2) laying down initial provisions for the preparation of the viticultural land register, as amended by Regulation No 26/64/EEC, (3) and in Regulation No 26/64/EEC itself; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine; HAS ADOPTED THIS REGULATION: Article 1 The natural or legal persons referred to in Article 17 (1) of Regulation (EEC) No 816/70 shall be those defined in Article 1 of Regulation No 143. Article 2 1. The notifications made under Article 17 (1) of Regulation (EEC) No 816/70 shall include the following particulars: (a) name and address of the grower; (b) name and address of the owner (s) of the vineyard plot or part thereof which is to be planted or replanted; (c) particulars enabling the vineyard plot or part thereof in question to be identified; (d) area of vineyard plot or part thereof in question expressed in hectares; (e) vine variety or varieties to be used for planting or replanting; (f) type of production envisaged, for example: - table wine; - quality wine p.s.r.; - table grapes; - other; (g) estimate of average annual production to be expected from the intended planting or replanting, expressed in metric tons or hectolitres. (1)OJ No L 99, 5.5.1970, p. 1. (2)OJ No 127, 1.12.1962, p. 2789/62. (3)OJ No 48, 19.3.1964, p. 753/64. For the purposes of this Regulation "vineyard plot" is as defined in Article 3 of Regulation No 143 2. The competent authority to whom the notification has been sent shall issue the licence referred to in Article 17 (2) of Regulation (EEC) No 816/70 if: (a) the particulars listed in paragraph 1 are given in the notification ; and (b) any more stringent national conditions on new vine planting and replanting are fulfilled. The licence shall also include the particulars listed in paragraph 1 (a) to (g) inclusive. 3. Planting or replanting may only be carried out within the limits indicated in the licence. Article 3 On the basis of the notifications specified in Article 2 in respect of which a licence is issued, Member States shall draw up a national forecast for the wine-growing year following that during which the notifications were made. 2. This national forecast shall show for each administrative unit referred to in Article 5 of Regulation No 26/64/EEC and for the whole of the territory of the Member State concerned: (a) the total areas to be planted or replanted, broken down by end-product into those producing: - table wines; - quality wines p.s.r; - table grapes; - other vine products; (b) the average annual production to be expected from the areas referred to in (a). 3. The national forecast for the 1970/71 wine-growing year may be prepared on the basis of estimates, giving the information referred to in paragraph 2 (a) and (b), for each administrative unit and for the whole of the territory of the Member State concerned. 4. Member States shall ensure that the total areas to be planted or replanted as mixed cultivation are shown in the national forecast as specialised cultivation by applying to them an appropriate conversion factor. This conversion factor shall be determined for each administrative unit by the Member State concerned and communicated to the Commission not later than 31 December 1970. Article 4 Member States shall communicate the national forecasts referred to in Article 3 to the Commission not later than 31 October of each year. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1970. For the Commission The President Jean REY